IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                         No. 01-11379
                                       Summary Calendar



RAY HIGHTOWER, JR.,

                                                                           Plaintiff-Appellant,

                                              versus

VICTOR RODRIQUEZ, Director,
Texas Board of Pardons and Paroles,

                                                                           Defendant-Appellee.

                      __________________________________________
                         Appeal from the United States District Court
                              for the Northern District of Texas
                                 USDC No. 5:99-CV-157-C
                      __________________________________________
                                        May 22, 2002


Before JOLLY, DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

       Ray Hightower, Jr. (Hightower), Texas prisoner #430415, appeals from the dismissal of his

complaint invoking 42 U.S.C. § 1983 as frivolous. He seeks a declaratory judgment that he is

eligible for mandatory supervision and an injunction prohibiting the Texas Board of Pardons and

Paroles from denying mandatory supervision to prisoners eligible for such release.

       When a state prisoner, such as Hightower, “is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to immediate

release or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, the district court did not

abuse its discretion in dismissing his complaint. Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir.

1997).

         Hightower’s appeal has no arguable basis in law or fact; therefore, it is DISMISSED as

frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

         APPEAL DISMISSED AS FRIVOLOUS.




                                               2